DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art of record, Evans (US 2012/0284093 A1) failed to disclose receiving input entered into a compose form of a compose application; and as the input is being entered into the compose form of the compose application: determining, based on data of the input being entered, a compose extension to activate; and dynamically activating the compose extension from an application programming interface associated with the compose application, wherein dynamically activating the compose extension includes modifying the data of the input and displaying the input in a form different from the input entered into the compose form based on the modified data.
Instead, Evans discloses receiving an electronic message, wherein the electronic message was transmitted from a sender and addressed to a designated recipient; selecting an advertisement for inclusion in the electronic message; embedding the selected advertisement within the electronic message; and transmitting the electronic message, with the embedded advertisement, to the designated recipient via an electronic communications network.
Regarding claim 29, the prior art of record, Evans (US 2012/0284093 A1) failed to disclose a system for activating an extension, comprising: a computing device including a processing unit and a memory storing instructions that, when executed by the processing unit, cause the processing unit to: provide one or more application programing interfaces associated with a compose application; receive input entered into a compose form associated with the compose application; and as the input is being entered into the compose form associated with the compose application: determine, based on data of the input being entered, a compose extension to activate; and dynamically activate the compose extension from at least one of the one or more application programming interfaces associated with the compose application, wherein dynamically activating the compose extension includes modifying the data of the 
Instead, Evans discloses a computer program product for including an advertisement in an electronic message, comprising: a non-transitory computer-readable storage medium; and computer program code, encoded on the medium, configured to cause at least one processor to perform the steps of: receiving an electronic message, wherein the electronic message was transmitted from a sender and addressed to a designated recipient; selecting an advertisement for inclusion in the electronic message;  embedding the selected advertisement within the electronic message; and causing the electronic message to be transmitted, with the embedded advertisement, to the designated recipient via an electronic communications network.
Regarding claim 36, the prior art of record, Evans (US 2012/0284093 A1) failed to disclose receiving input entered into a compose form of a web application; and as the input is being entered into the compose form of the web application: determining, based on data of the input being entered, a compose extension to activate; and dynamically activating the compose extension from an application programming interface associated with the web application, wherein dynamically activating the compose extension includes modifying the data of the input and displaying the input in a form different from the input entered into the compose form based on the modified data.
Instead, Evans discloses receiving an electronic message, wherein the electronic message was transmitted from a sender and addressed to a designated recipient; selecting an advertisement for inclusion in the electronic message; embedding the selected advertisement within the electronic message; and transmitting the electronic message, with the embedded advertisement, to the designated recipient via an electronic communications network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194